Citation Nr: 9924501	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia patella of the 
right knee, on appeal from the initial grant of service 
connection.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia patella of the 
left knee, on appeal from the initial grant of service 
connection.

3.  Whether a claim of entitlement to service connection for 
osteoporosis of the complete body is well grounded.

4.  Entitlement to a total rating for compensation purposes 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from October 1980 to June 
1986.  He had subsequent service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and February 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The January 1998 
rating decision found that a claim of entitlement to service 
connection for osteoporosis of the complete body was not well 
grounded and granted entitlement to service connection for 
chondromalacia patella of the right and left knees, each 
evaluated as 10 percent disabling.  The February 1999 rating 
decision denied entitlement to a total rating for 
compensation purposes on the basis of individual 
unemployability.

Appellate review of the veteran's claims at this time would 
be premature.  He has requested that he be scheduled for a 
video-conference hearing before a Member of the Board.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a video-
conference hearing before a Member of the 
Board in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



